Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4, 6 and 7 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on April 11, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-4, 6 and 7 under 35 U.S.C. 103 and on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated February 9, 2022 are maintained as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP (01-104701 A).
	With respect to claims 1-4, 6 and 7, JP (‘701 A) discloses a sintered body comprising a powder mixture comprising by weight 30% or more of an iron powder; and 70% or less of an alloying element powder including by weight 10% or less Mo and Cu respectively as alloying elements (e.g. an Fe-Mo alloy powder which would meet the pre-alloyed steel powder as claimed in claim 1 as amended); and 1% zinc stearate (i.e. the lubricant as claimed) (The whole document, the machine translation). JP (‘701 A) does not specify the Mn and Si contents in the iron powder and the alloying element powder, at least suggesting that Mn and Si, if included, would be at impurity levels which would overlap the claimed content ranges including 0% respectively. Including a desired amount of graphite in an iron powder mixture as claimed in claim 2 is well-known in the art of powder metallurgy. The Mn and Si content ranges in the iron powder and the alloying element powder, the alloying element powder content range in the mixture, the Mo and Cu content ranges in the alloying element powder and the mixture and the lubricant content range disclosed or suggested by JP (‘701 A) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of JP (‘701 A) with an expectation of success because JP (‘701 A) discloses the same utility over the entire disclosed ranges.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-4, 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 6,758,882 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 6,758,882 disclose an alloyed steel powder, which is the same or obvious from the claimed mixed powder.
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent (e.g. EXAMPLES), rather than the claims. 
In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
 5.	Claims 1-4, 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 6,610,120 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 6,610,120 disclose an alloyed steel powder, which is the same or obvious from the claimed mixed powder.
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent (e.g. EXAMPLES), rather than the claims. 
In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
Response to Arguments
6.	The applicant’s arguments filed on April 11, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘701 A) does not teach the pre-alloyed steel powder as claimed. In response, the examiner notes that JP (‘701 A) does disclose that the alloying element powders containing Ni, Cu, Mo, W, Sn etc. are used as metal powders or compound powders (page 3, lines 6-9), at least suggesting that an intermetallic alloy or compound (e.g. ferromolybdenum containing Mo, Fe, C and other impurities) can be used as alloying element powders which would meet the claimed pre-alloyed steel powder. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
Second, the applicant argues that the Mo source powder disclosed by U.S. Patent No. 6,758,882 B2 and U.S. Patent No. 6,610,120 B2 does not meet the pre-alloyed steel powder as claimed; and the patents does not describe that the alloy steel powder is mixed with the iron-based powder as claimed. In response, see examiner’s response to applicant’s first argument above. Furthermore, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. The patents clearly disclose that a Mo source powder is mixed with an iron-based powder in their abstracts respectively.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/27/2022